Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-22 in the reply filed on 03/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/08/2022.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The disclosure is objected to because of the following informalities: 
there are various “boxes” throughout the specification. The Office recognizes these “boxes” are in place of  “ ‘ “ .  See pages 15, 16, and so on.
on page 2, 2nd paragraph from the bottom, applicant refers to some claims to describe the invention.  The specification should refer to the description within the specification and not referring to some claims that may not be available upon allowance. 
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  “recess recess” in Line 4 should read “recess”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1
Claim 1 lines 3-4 and claim 11, lines 3-4, is not clear if applicant intends to invoke 112f when stating “by means of a corresponding fixing pin” by the use of “means”.
Claims 1 and 11 recite the limitation "a matching guide sleeve” in Line 1 and “the guide sleeve” in Line 14.  It is unclear if these terms are referring to the same guide sleeve or two different guide sleeves. Based 
Claim 1 and 11 recite the limitation "a cup-shaped interior adapter portion" in Line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 line 12, is indefinite because the preamble of the claim is directed to the subcombination fixing pin support.  However, in line 12 it set forth the combination with the dental prosthesis.  Applicant needs to amend the claim to the subcombination the fixing pin support or the combination.
Claim 5 line 9, claim 16 line 3, and claim 18 line 8, it is not clear what elements “they” encompasses.
Claim 8 recites the limitation "the first angle" in Line 2 and “the second angle” in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first, the second, the third, and/or the fourth end face" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the fixing pin” in Line 1, "the guide sleeve" in Line 14 and “the interior adapter portion” in Line 19.  There is insufficient antecedent basis for this limitation in the claim.  The claim should begin with “A fixing pin support”. 
Claim 11 line 8, not clear what “it” encompasses. 
Claim 14 recites the limitation "the top and to the bottom" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, 14, 16-22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Kuun (US 20180153563).
Regarding Claim 1, Kuun, in the same field of endeavor, discloses a fixing pin support 200 with matching guide sleeve 304 the fixing pin support 200 being adapted to be integrated, or able to be integrated, in a dental prosthesis 400 so as to be connectable along its longitudinal axis, by means of a corresponding fixing pin 300 to a jaw of a patient, having pre-drilled holes 402 the fixing pin  which is slidable through the fixing pin support (200; see Figure 4), can protrude into so as to temporarily anchor the dental prosthesis  in the jaw (paragraph [0053]); 
the fixing pin support 200 comprising a) a base portion 300 adapted to be integrally connectable to the dental prosthesis 400; and 
b) an exterior adapter portion (206) which is integrally connected to the base portion 300 and extends along the longitudinal axis from the base portion  with an exterior adapter length to an exterior end (see Figure 2) with an exterior adapter cross-section, the exterior end of the exterior adapter portion (206) extending on the dental prosthesis 400 outwards away from the patient (Paragraph [0048]); 
c) the guide sleeve 304 being formed longitudinal and sleeve-like along a guide sleeve longitudinal axis with an interior guide channel (Paragraph [0047]) which is open to the outside on both sides, and having, along the guide sleeve longitudinal axis, a cup-shaped interior adapter portion (it is disclosed as a sheath in which engages with 200; Paragraph [0048]) with an interior adapter length and an interior adapter cross-section; 
d) the interior adapter portion with the interior adapter length and the interior adapter cross-section and the exterior adapter portion with the exterior adapter length and the exterior adapter cross-section matching one another such as to be able to be fitted together (Figure 4), forming a connection which is sufficiently stable for a hole to be drilled in the -3-New U.S. Patent Application fixing pin support through the guide sleeve with a predefined tolerance, the fixing pin 300 fitting in the hole.
Regarding Claim 11, Kuun discloses a fixing pin support 200 with matching guide sleeve 304 the fixing pin support 200 being adapted to be integrated, or able to be integrated, in a dental prosthesis 400 so as to be connectable along its longitudinal axis, by means of a corresponding fixing pin 300 to a jaw of a patient, having pre-drilled holes 402 the fixing pin which is slidable through the fixing pin support 200 (see Figure 4), can protrude into so as to temporarily anchor the dental prosthesis  in the jaw (paragraph [0053]); 
the fixing pin support 200 comprising a) a guide portion 304 which extends along the longitudinal axis and surrounds it on all sides, the guide portion having at least one guiding surface (via the tapered structure; Paragraph [0047]) and a guide portion length along the longitudinal axis and
 b) a base portion 300 which is connected integrally with the guide portion (Figure 5A-5B; paragraph [0054-0055]) and extends laterally away from the guide portion (Figure 4) outside the guiding surface (Figure 5A-5B; paragraph [0054-0055]) the base portion being integrally connectable to the dental prosthesis 400; 
c) the guide sleeve 304 being formed longitudinal and sleeve-like with an interior guide channel along a guide sleeve longitudinal axis (Figure 5A-5B; paragraph [0054-0055]); the guide channel being open to the outside on both sides; the sleeve having, in a portion along the guide sleeve longitudinal axis, a cup-shaped interior adapter portion (Figure 5A-5B; paragraph [0054-0055])  with an interior adapter cross- section and an interior adapter length;
 d) the interior adapter portion with the interior adapter length and the interior adapter cross-section and the guide portion with the guiding surface and the guide portion length matching each other such that they can be fitted together along the longitudinal axis (paragraph [0046-0049]) and simultaneously along the guide sleeve longitudinal axis secure against rotation, forming a connection so that a hole can be drilled through the guide sleeve into the fixing pin support which hole the fixing pin (Figure 4) fits into.
Regarding Claims 3 and 16, Kuun discloses the interior adapter portion (Paragraph [0046-0049]) and the exterior adapter portion 206 matching each other such that they can be separated again after having been fitted together Figure 3.
	Regard Claim 4 and 17, Kuun discloses the base portion 300 of the fixing pin support 200 being integrally connected to the dental prosthesis 400 molded together from a basic material (Figure 4).
	Regarding Claim 5, Kuun discloses the fixing pin support 200 having on the base portion 300, annularly around the exterior adapter portion (Figure 3) which extends out of the base portion a first end face 312 with a first angle to the longitudinal axis; and the guide sleeve 304 having an annular third end face (Paragraph [0046]) around the longitudinal guide sleeve axis, which end face is formed at the first end (Paragraph [0046]) of the guide sleeve between a second lateral surface (Paragraph [0046-0049]) and the interior adapter portion (disclosed as a sheath; Paragraph [0048]) with the first angle to the longitudinal guide sleeve axis, the first end face and the third end face being formed with respect to each other such that in the fitted state of the guide sleeve 304 they rest -4-New U.S. Patent Application against each other on the fixing pin support and form a predefined stop with respect to one another (Figure 3).
	Regarding Claim 6, Kuun discloses the guide sleeve 304 having a recess (Paragraph [0048]) at the first end (where it receives 206; Figure 4) which is formed annularly around the longitudinal guide sleeve axis between the third end face (Paragraph [0048]) and the interior adapter portion (disclosed as a sheath; Paragraph [0048]) such that the recess widens at an exterior rim portion of the interior adapter portion at the first end by a recess width so that in the fitted state between the guide sleeve (Paragraph [0048-0049]) and the fixing pin support 200, the recess forms a cavity with an annular width and a depth along the longitudinal guide sleeve axis which is smaller than the interior adapter length (Figure 4).
Regarding Claim 7, Kuun discloses the fixing pin support 200 having, at the exterior end (where 200 connects with 206; Figure 3) of the exterior adapter portion 206, a second end face (Paragraph [0048-0049]) at a second angle to the longitudinal axis, and the guide sleeve 304 having a fourth end face ((Paragraph [0048-0049]; disclosed as tapered) formed as a slant between the interior adapter portion and the guide channel (Figure 5A-5B; paragraph [0054-0055]) with the second angle to the guide sleeve longitudinal axis; the second end face and the fourth end face being formed such with respect to each other that when the guide sleeve 304 and the fixing pin support 200 are fitted together, they rest against each other and form a predefined abutment with respect to each other (figure 4).
	Regarding Claims 8 and 19, Kuun discloses the first angle to the longitudinal axis and to the guide sleeve longitudinal axis being a right angle (Paragraph [0041]) and the second angle to the longitudinal axis and to the guide sleeve longitudinal axis being a right angle (Figure 4). 
	Regarding Claim 9, Kuun discloses the fixing pin support 200 and the guide sleeve 304 being adapted to contact each other (Figure 4), in the fitted state, exclusively at the areas of the exterior adapter portion, the interior adapter portion (Figure 4; Paragraph [0047]).
	Regarding Claim 10 and 21, Kuun discloses the exterior adapter cross- section and accordingly the interior adapter cross-section being formed secure against rotation about the longitudinal axis and the guide sleeve longitudinal axis oval (Paragraph [0043]; via threads), in order to secure the connection between the fixing pin support and the guide sleeve against rotation (Paragraph [0043]).
	Regarding Claim 14, Kuun discloses the guide sleeve 304 having a second bushing (306; Paragraph [0047]) which extends along the guide sleeve longitudinal axis and has a guide sleeve guide channel along the guide sleeve longitudinal axis which is open to the top and to the bottom on both sides (see Figure 3; Paragraph [0047] discloses the guide sleeve being a sheath therefore open at the top and bottom).
Regarding Claim 20, Kuun discloses the fixing pin support 200 and the guide sleeve 304 being formed such as to contact each other in the fitted state exclusively at the areas of the guide portion and the interior adapter portion (Figure 4)
Regarding Claim 22, Kuun discloses the cross-section of the guide portion 204 and the interior adapter cross-section being formed with rounded edges about the longitudinal axis and the guide sleeve longitudinal axis (Figure 4; Paragraph [0048])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuun further in view of Harrison (US 20140099599).
Regarding Claim 2, Kuun does not disclose the guide sleeve being formed of a metal and the first bushing being made of a harder material than the rest of the fixing pin support and the fixing pin support being formed of a plastic.
Harrison discloses the fixing pin 14 support being formed of a plastic (Paragraph [0054]) the guide sleeve being formed of a metal and the first bushing 39 being made of a cement (Paragraph [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date top have modified Kuun’s fixing pin support with Harrison’s plastic material in order to allow for an easier removal of the adaptation of the prosthesis.
Regarding Claim 13, Kuun discloses the fixing pin support 200. Kuun does not disclose having a first bushing with a bore along the longitudinal axis and the first bushing is composed of a harder material than the rest of the fixing pin support.
Harrison discloses having a first bushing 39 with a bore and the fixing pin 14 support being formed of a plastic (Paragraph [0054], which is therefore, softer than cement). It would have been obvious to one of ordinary skill in the art before the effective filing date top have modified Kuun’s fixing pin support with Harrison’s plastic material in order to allow for an easier removal of the adaptation of the prosthesis.
Regarding Claim 15, Kuun does not disclose the guide sleeve of a metal. Harrison discloses the fixing pin 14 support being formed of a plastic (Paragraph [0054]) and the guide sleeve composed of metal (Paragraph [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date top have modified Kuun’s fixing pin support with Harrison’s plastic material in order to allow for the ease of removal after the adaptation of the dental prosthesis.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuun further in view of Llop (US 20170252126).
Regarding Claim 12, Kuun does not disclose the guide sleeve 304 having a support arm grip protruding laterally from the guide sleeve longitudinal axis for manual retention of the guide sleeve.
Llop, in the same field of endeavor discloses having a support arm grip 350 (disclosed as a drill cup with a handle extended outwards with a ball 354; Paragraph [0115]) protruding laterally from the guide sleeve longitudinal axis for manual retention of the guide sleeve (Figure 35). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kuun’s guide sleeve with Llop’s lateral extension in order to allow the an operator to easily grasp and manipulate the dental implant (Paragraph [0115]).
The proposed modification would be to add the handle and ball of Llop to that of the dental implant assembly of Kuun projecting from the guide sleeve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772